Citation Nr: 1737667	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.

The Veteran originally requested a Board hearing in her March 2010 substantive appeal; however, in a December 2014 statement, the Veteran withdrew her request.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

In March 2015 and June 2016, the Board remanded the case for further development.  Then, in July 2017, the Board denied entitlement to service connection for a right foot disability.  The Board also stayed the pending increased rating claim due to VA's appeal in the case of Johnson v. McDonald, 27 Vet. App. 497 (2016) in which the Court of Appeals for Veterans Claims (CAVC) reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Subsequent to the Board's July 2017 decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed and remanded CAVC's decision in Johnson v. Shulkin,  2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  As a final decision on VA's appeal has been rendered, the Board will now resume and adjudicate the Veteran's pending increased rating claim.


FINDING OF FACT

Throughout the entirety of the claim period, the Veteran's tinea pedis did not affect at least 20 percent of the Veteran's entire body or exposed areas and did not require systemic therapy for a total duration of six weeks or more.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for tinea pedis have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.27, 4.118, Diagnostic Code 7899-7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Currently, the Veteran is in receipt of a 10 percent rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2017).   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27.  

Therefore, in this instance, the Veteran's tinea pedis was rated as analogous to dermatitis or eczema.  Under Diagnostic Code 7806, dermatitis may also be alternatively rated under the following Diagnostic Codes depending upon which symptoms of the disability predominate: (1) DC 7800 applies if there is disfigurement of the head, face or, neck; or (2) DC 7801, 7802, 7803, 7804, or 7805 for scarring.  The Board finds that rating the Veteran's disability pursuant to Diagnostic Code 7899-7806 to be the most appropriate as the Veteran's disability picture is not best represented by scarring.

Under Diagnostic Code 7806, a 10 percent rating is warranted where the area of involvement is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Comparatively, a 30 percent rating is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Lastly, a 60 percent rating-the highest available under this particular Diagnostic Code-requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or; with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

In Johnson v. Shulkin, the Federal Circuit interpreted the meaning of the phrase "systemic therapy such as corticosteroids" within the rating criteria of Diagnostic Code 7806.  2017 U.S. App. LEXIS 12601, at *6-7.  In the decision below, the CAVC had held that the phrase "systemic therapy such as corticosteroids" meant any kind of therapy that used corticosteroids, whether administered topically, orally, or parenterally.  Id.  In reversing the CAVC, the Federal Circuit held that Diagnostic Code 7806 drew a "clear distinction" between systemic therapy and topical therapy.  Id. at *8.  Referring to the "accepted meanings" of systemic, topical, and therapy, the Federal Circuit stated that systemic therapy meant "treatment pertaining to or affecting the body as a whole," whereas topical therapy meant "treatment pertaining to a particular surface area[.]"  Id. at *9-10 (citation and internal quotation marks omitted).  In conclusion, the Federal Circuit stated that the use of corticosteroids by a claimant did not automatically mean that a claimant underwent systemic therapy.  Id.  Rather, the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.  Id. at *11.

In light of the above principles, the Board finds that, after reviewing the entirety of the record, the Veteran's tinea pedis warrants the assignment of a 10 percent rating for the entire claim period.  Accordingly, the Board will deny the claim.

Throughout the course of the appeal, the Veteran has been afforded multiple VA examinations in regard to her claim for an increased rating for tinea pedis.  During a January 2009 VA examination, the Veteran described a fungal infection around her toes, with her left foot being worse than her right foot.  The Veteran stated that she had severe itching in her whole left foot and in between her toes, with symptoms becoming worse in the summer.  The Veteran stated that she used powder and Lotrimin cream on her feet without relief.  Additionally, she said that she placed cotton balls between her toes to keep her feet dry.  The Veteran stated that sometimes she got bumps on her feet and that her feet often became raw and had an odor.

Upon examination, the examiner noted an odor between the Veteran's toes with a slight, slimy discharge mainly in the first and fourth interdigital spaces of the left foot.  Additionally, the examiner stated that the Veteran had a 5 centimeter by 4 centimeter area of skin on the left foot that was scaly and pigmented, with dry skin on the medial and lateral borders.  Regarding the right foot, the examiner recorded a 3 centimeter by 1 centimeter area of hyperkeratotic skin on the medial aspect of the Veteran's heel, with dryness on the plantar aspect as well as medial and lateral borders.  An examination of the toes on the right foot did not reveal any signs of fungal infection.  The examiner diagnosed the Veteran with tinea pedis bilaterally.  

In a March 2009 addendum to the January 2009 VA examination report, the examiner indicated that the Veteran's tinea pedis affected 8 percent of the Veteran's entire body area and 0 percent of the Veteran's exposed areas.

The Veteran was provided another VA examination in April 2014.  During this examination, the Veteran described a pattern where a rash would appear on her feet then disappear.  The Veteran stated that fungus would appear on her feet if they were wet and she did not dry them thoroughly.  The Veteran complained of severe itching and stated that she changed her socks daily and let her feet air out.  

The examiner noted that the Veteran's skin condition had been treated with Clotrimazole and Naftifine topical creams.  Upon examination, the examiner found dry, scaly callouses around the perimeter of each foot.  The examiner diagnosed the Veteran with tinea pedis; however, there were no signs of any current fungal infection to the feet.  As such, the examiner did not provide any figures as to approximate total body area and exposed areas affected by the condition.

Comparatively, during a May 2015 VA examination, a physical examination of the feet revealed mild maceration between the digits of both feet, but especially between the fourth and fifth digits.  Additionally, the Veteran's feet had a slight scale and erythema in moccasin distribution.  Regarding functional impact, the Veteran stated that her feet were often itchy and that this distracted her during work, making her less effective in her position as a social service volunteer.  The examiner diagnosed the Veteran with dyshidrotic eczema, tinea pedis, erythrasma, and post-inflammatory hyperpigmentation.  The examiner stated that the Veteran's multiple skin conditions affected less than 5 percent of total body area and 0 percent of exposed areas.  The examiner also noted that the Veteran had been treated with Clotrimazole and other topical antifungal liquids for tinea pedis at a constant or near-constant basis during the past 12 months.

In a March 2017 addendum, the examiner commented that the Veteran's tinea pedis was not related to scarring of the feet.  Additionally, the examiner stated that systemic therapy similar to the use of corticosteroids or other immunosuppressive drugs was not indicated as a treatment for the Veteran's tinea pedis.

From the disability picture drawn by the multiple VA examination reports and addenda of record, the Veteran's tinea pedis warrants no greater than a 10 percent disability rating as the Veteran's tinea pedis did not affect more than 20 percent of the Veteran's entire body or exposed areas, and was treated primarily with topical creams on her feet.  See 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  The Board finds this disability picture to be supported by the other evidence of record.

Specifically, in a December 2008 VA treatment record, a clinician assessed the Veteran with tinea pedis after observing white, flaking skin throughout the plantar aspect of the left foot.  Similarly, in a February 2010 VA treatment record, the Veteran reported that she was concerned about discoloration on her left medial lower leg.  She stated that she had been using ketoconazole cream months ago.  Upon examination of the Veteran's left leg and foot, the clinician noted "unimpressive" mild hypopigmentation about the ankle, mild scaling on the heel, and maceration between the fourth and fifth toes.  The clinician assessed the Veteran with tinea versicolor and tinea pedis.  To treat the Veteran's condition, the clinician discussed applying a Clotrimazole cream, a selenium sulfide lotion, Betadine, and Bacitracin.

Later, in September 2013, the Veteran reported burning and itchy feet-with symptoms on the left foot greater than the right foot-that became worse in the summer.  The Veteran stated that she had many small blisters filled with a clear fluid on her left foot, with occasional blistering on her right foot too.  She stated that she had been using Naftin cream and that her feet had an odor.  Upon examination, a VA clinician found dry, scaling skin of the feet bilaterally.  The Veteran's left foot interspaces between the second through fourth digits were macerated.  The skin on left digits 2 through 5 was hyperpigmented with a lichenification-looking appearance.  The clinician assessed the Veteran with tinea pedis or erythrasma. 

Lastly, as documented in a June 2016 VA treatment record, the Veteran complained of intense itching from the arch area of her left foot.  On examination, the clinician found a dark, scaly rash with open vesicles on the sole of the left foot.  The clinician assessed the Veteran with tinea pedis and gave the Veteran a hydrocortisone cream to be applied to her feet in the evening.  Additionally, the clinician gave the Veteran a tolnaftate cream to be applied to the feet in the morning.

From the above-cited VA treatment records, the Board finds that, throughout the entirety of the claim period, the Veteran complained of itchy, burning feet, with discoloration and odor and occasional blistering.  She repeatedly received a diagnosis of tinea pedis and was treated predominantly with topical creams to be applied at a constant or near-constant basis.  Such a disability picture is most analogous to a disability rating of 10 percent pursuant to Diagnostic Code 7899-7806.  A higher 30 percent rating is not warranted as (1) the Veteran did not undergo systemic therapy involving the use of corticosteroids or other immunosuppressive drugs for a period of six weeks or more; and (2) the Veteran's tinea pedis did not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  Accordingly, the Board will deny the Veteran's claim for a disability rating in excess of 10 percent for tinea pedis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine but finds that such is not applicable because the preponderance of the evidence is against the claim.  See 38 U.S.C.S. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 10 percent for tinea pedis is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


